UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6415


OLANDIO WORKMAN,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA; HENRY DARGAN MCMASTER, Governor;
ATTORNEY GENERAL OF SOUTH CAROLINA; GARRETT CHARLES
RALPH; W. WALTER WILKINS; DEREK POLSINELLO; ROBERT PERRY;
WILL LEWIS, Sheriff; GREENVILLE COUNTY SOLICITOR’S OFFICE;
GREENVILLE COUNTY SHERIFF’S OFFICE; GREENVILLE COUNTY
COUNCIL; JAMES E. HUDSON,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cv-03472-HMH)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Workman appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Workman v. South Carolina, No. 6:18-cv-03472-

HMH (D.S.C. Mar. 4, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2